Citation Nr: 0506651	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-29 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for enlarged liver and 
a liver condition.

3.  Entitlement to service connection for urinary tract 
infection and kidney disease.

4.  Entitlement to service connection for dental disability 
for compensation purposes, claimed as dental condition 
involving surgery to the left jaw and a nerve.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from November 1951 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.


FINDINGS OF FACT

1.  In-service hepatitis was acute and transitory and 
resolved without residuals.  

2.  Hepatomegaly was not manifest in service and is not 
attributable to service; active liver disease is not present.

3.  In-service urethritis was acute and transitory and 
resolved without residuals.  

4.  The veteran does not have spastic bladder or kidney 
disease.  

5.  Benign prostatic hypertrophy was not manifest in service 
and is not attributable to service.  

6.  Treatment the veteran received during service and the 
loss of teeth was not due to combat or other inservice 
trauma. 

7.  A left jaw or nerve disorder is not currently shown.  


CONCLUSIONS OF LAW

1.  Hepatitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Hepatomegaly and chronic liver disease were not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

3.  Urethritis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  Kidney disease was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

5.  Benign prostatic hypertrophy was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

6.  The criteria for entitlement to dental disability 
compensation have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.381, 4.150 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a letter from the RO to the veteran in May 2002.  In this 
case, the claimant was informed of the duties to notify and 
assist, and to obtain records and examinations or opinions.  
The claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The veteran 
was also provided notice that he should submit pertinent 
evidence in his possession per 38 C.F.R. § 3.159(b)(1).  He 
was advised of how and where to send this evidence and how to 
ensure that it was associated with his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court stated that it recognized that where the 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
VCAA notice predated adjudication of the current claim.  

Thus, in sum, the claimant was informed of the duties to 
notify and assist, and to obtain records, examinations, and 
opinions.  The claimant was specifically advised of the type 
of evidence that would establish the claim.  The claimant has 
been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  Service medical records, VA medical records, and a 
VA examination report have been obtained.  In the instant 
case, VA has made reasonable efforts to develop the record.  
The records satisfy 38 C.F.R. § 3.326.  The Board finds that 
VA has done everything reasonably possible to assist the 
claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided and additional pertinent 
evidence was submitted.  There is no indication that there is 
any additional relevant competent evidence to be obtained 
either by VA or by the claimant, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The claimant has had sufficient notice of the type of 
information needed to support the claim and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 


The Board notes that the veteran's service medical records 
evidence fire damage.  Apparently they were involved in the 
1973 fire at the National Personnel Records Center (NPRC).  
The AOJ contacted NPRC in an attempt to locate any available 
records in May 2002.  The United States Court of Appeals for 
Veterans Claims ("Court") has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The analysis below has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Hepatitis, enlarged liver, urinary tract infection, and 
kidney disease

Background

Service medical records reveal that the veteran was admitted 
in December 1951 after a sick call diagnosis of observation 
for infectious hepatitis.  He reported 5 days of general 
malaise, mild nausea, dark urine, vomiting once, and jaundice 
noticed the day before admission.  According to a clinical 
record, sometimes his urine looked a little dark.  Physical 
examination revealed that his liver was not enlarged and that 
it was just palpable.  He had slight epigastric tenderness.  
He had a trace of jaundice.  The clinical record narrative 
summary indicates that the final diagnosis in January 1952 
was infectious mononucleosis with minimal liver involvement.  
He was admitted to another facility in January 1952 for 
infectious hepatitis observation.  It was reported that 
sometimes his urine looked a little dark.  On clinical 
evaluation, his liver was not enlarged.  The final diagnosis 
in February 1952 was, convalescing from mononucleosis.

The veteran was admitted for new urethritis due to GC in July 
1952.  

On service evaluation in October 1952, a urethral specimen 
revealed no pus cells or bacteria.  Later in October 1952, 
the veteran complained of a slight burning sensation and 
urine urgency shortly after having urinated.  The diagnosis 
was observation for spastic bladder.  An antispasmodic was 
prescribed.  

On service separation examination, the veteran's abdomen, 
viscera, genitourinary system, and anus and rectum were 
normal.  

On VA evaluation of the veteran's genitourinary system in 
July 1997, the veteran reported no blood, no stone, good 
control, and no nocturia.  He reported no gastrointestinal 
symptoms.  

On VA evaluation in April 1998, the veteran's abdomen was 
benign.  

On VA evaluation in November 1998, the veteran had a small 
prostate and his abdomen was soft.  

On VA evaluation in February 2001, the veteran complained of 
lack of energy and fatigue.  He felt that he might have some 
right upper quadrant pains.  He denied icterus and jaundice.  
His abdomen was soft and nontender and there was no 
appreciated organomegaly.  The doctor planned to obtain liver 
function tests.  

In November 2001, the veteran indicated that he was applying 
for compensation for hepatitis.  He stated that he contracted 
hepatitis and was hospitalized in service.   

On VA evaluation in December 2001, the veteran's abdomen was 
obese, soft, and nontender, with no liver or splenomegaly.  
It was reported that liver function tests in August 2001 were 
normal.

On VA evaluation in March 2002, the veteran reported that he 
had hepatitis in the military and that one of his doctors 
said he had an enlarged liver.  Laboratory studies in August 
2001 and February 2002 were considered, and the assessment 
was stable liver function tests.  

On VA examination in August 2002, the veteran presented for 
evaluation of hepatitis and resultant fatigue and some 
urinary tract related problems that occurred when he was in 
service.  The veteran stated that during service, he was 
diagnosed with hepatitis and remembered having urinary 
frequency and brown urine.  He reported that during his 30's, 
he had influenza, and that he had had a loss of energy ever 
since that time.  He continued to work.  He related no 
episode of jaundice at any time after he left the service.  
He stated that his lack of energy had been his principle 
problem throughout his life.  In specific questioning with 
regard to liver disease, he had never had any blood 
transfusions and had never used IV drugs.  He had never had 
any jaundice after his age 21 episode.  He had been a fairly 
heavy drinker throughout most of his life but quit at about 
age 58.  He had never had any further evaluation for liver 
function other than routine physicals.  He had never had any 
evidence of elevated liver enzymes.  He did have a Hepatitis 
C test, which was negative.  

He also complained of urinary symptoms that began when he was 
hospitalized for hepatitis.  Over the years, he had had no 
further problems but had occasional urinary frequency 
associated with drinking too much beer or coffee.  He would 
get up once a night at maximum and had experienced slight 
hesitancy in getting his urinary stream started.  He also 
noticed some slight decrease in stream and about once a year 
he had a little discomfort at that time with his urinary 
stream.  He never had any problems with urinary incontinence 
except when he was drinking quite heavily in his 30's and 
40's.  He had not had recurrent urinary infections and had 
had no surgery.  He had not had any bladder stones or renal 
colic.  He had never had acute nephritis and had never been 
hospitalized for urinary tract disease.  

Clinically, his abdomen was soft but the liver was enlarged 
to 8 to 9 centimeters below the right costal margin with a 
rounded edge which was slightly tender.  There were no other 
abdominal masses and there was no other tenderness.  Rectal 
examination revealed a smooth prostate with the right lobe 
slightly larger than the left and no nodularity.

The diagnoses were:  past history of hepatitis, probably A.  
Currently he had hepatomegaly and lethargy, etiology somewhat 
unclear.  There seemed to be little evidence by recent lab 
work of persistent active hepatic inflammation and there had 
not been any recent alcohol consumption.  Hepatic profile was 
performed.  All lab work returned was normal.  Later that 
month, the examiner stated that every laboratory test ordered 
on the veteran came back within normal limits.  This had 
essentially ruled out all aspects of currently active liver 
disease of any cause.  His hepatomegaly was likely due to 
many years of exposure to alcohol prior to his cessation of 
drinking.  It was unlikely that his urinary tract problems 
were in any way connected to his bout of hepatitis which 
occurred while on active duty.  They were most likely due to 
benign prostatic hypertrophy, a common problem associated 
with aging.  The liver disease that he had on active duty was 
most likely due to Hepatitis A, which is self limiting to a 
few weeks of illness.  

In September 2002, the veteran stated that liver condition 
should be service connected due to damage done when he had 
Hepatitis A and mononucleosis.  There was minimal damage at 
the time and it had worsened.  He disagreed with the denial 
of service connection for kidney and urinary problems because 
they were due to mononucleosis and hepatitis.  



Analysis

The veteran has appealed the denial of service connection for 
hepatitis; enlarged liver and liver condition; urinary tract 
infection, and kidney disease.  He does not assert that 
claimed disability was incurred in combat.  Thus, 38 U.S.C.A. 
§ 1154(b) is not for application.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

	Hepatitis
The service medical records show infectious mononucleosis 
with liver involvement.  On service separation examination, 
the veteran's abdomen and viscera were normal.  The August 
2002 VA examiner indicated that the hepatitis which the 
veteran had in service was most likely Hepatitis A.  He 
stated that Hepatitis A is self limiting to a few weeks of 
illness.  He indicated that the veteran's laboratory tests 
came back normal and that this essentially ruled out 
currently active liver disease of any cause.  Therefore, the 
Board concludes that the veteran had in-service Hepatitis A 
which was acute and transitory in nature and resolved without 
chronic residuals.  

	Enlarged liver and liver disease
The veteran did not have an enlarged liver in service or on 
service separation examination.  Hepatomegaly was reported on 
VA examination in August 2002.  The VA examiner indicated 
that it was likely due to many years of exposure to alcohol.  
He indicated that laboratory test results were normal, 
essentially ruling out all aspects of currently active liver 
disease due to any cause.  No competent medical evidence 
links the current hepatomegaly to service, and the evidence 
shows that the veteran does not have active liver disease.  

	Urinary infection and spastic bladder
The service medical records show that the veteran had dark 
urine, urethritis, and observation for spastic bladder.  On 
service separation, the veteran's genitourinary system was 
normal.  On VA examination in August 2002, the veteran 
reported that he had not had any recurrent urinary infections 
or any bladder stones, renal colic, or acute nephritis.  The 
Board concludes that in-service dark or brown urine, 
urethritis, and possible spastic bladder resolved without 
residuals.

	Kidney disease
Kidney disease was not shown in service.  The veteran's 
genitourinary system was normal on service separation 
examination.  The veteran indicated on VA examination in 
August 2002 that he had not had any bladder stones or renal 
colic and that he had never had acute nephritis and had never 
been hospitalized for urinary tract disease.  Kidney disease 
was not diagnosed then and there is no competent diagnosis of 
it of record.  The Board concludes that the veteran does not 
have kidney disease.  

	Benign prostatic hypertrophy
The veteran's genitourinary system and anus and rectum were 
normal on service separation examination.  The veteran had a 
small prostate on VA evaluation in November 1998.  On VA 
examination in August 2000, the veteran stated that over the 
years, he had occasional urinary frequency, had experienced 
slight hesitancy and some slight decrease in stream, and had 
had a little discomfort with his urinary stream.    The VA 
examination in August 2002 found a smooth prostate with the 
right lobe slightly larger than the left.  The diagnosis was 
that it was unlikely that the veteran's urinary tract 
problems were in any way connected to the bout of hepatitis 
which occurred in service.  The urinary tract problems 
instead were felt to be most likely due to benign prostatic 
hypertrophy, a common problem associated with aging.  Benign 
prostatic hypertrophy is not shown in service and is not 
linked to service.

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
diagnosis and causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Dental disability for compensation purposes

Factual background

Service dental records show that in January 1951, teeth 
number R8  and 16 and L8 and 16 were missing.  In December 
1951, there was periodontitis of tooth L5.  In January 1952, 
there was caries of tooth L5.  The veteran had a root canal 
operation performed on tooth L5 in June 1952.  Two sutures 
were used.  The sutures were removed later in June 1952.

The service separation examination showed that teeth number 
R2, 30, and 31, and L14, 17, and 19 were missing and that the 
veteran had calculus.

In November 2001, the veteran indicated that he was applying 
for compensation for a dental condition involving surgery of 
the left jaw and a nerve.

On VA evaluation in December 2001, full dentures were in 
place.  

On VA examination in August 2002, the veteran had no 
dentition except for upper and lower dentures.  

In September 2002, the veteran stated that he disagreed with 
VA's decision because a root canal was done and there was 
nerve involvement.  The tooth was removed to prevent 
abscessing.  It later fell out.  The dental condition which 
caused the root canal also caused the abscesses, pyorrhea, 
and the rest of his teeth to fall out.  

Pertinent law and regulations

38 C.F.R. § 3.381 provides:

  (a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.
  (b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service. 
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.
  (c) In determining service connection, the condition of 
teeth and periodontal tissues at the time of entry into 
active duty will be considered. Treatment during service, 
including filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.
  (d) The following principles apply to dental conditions 
noted at entry and treated during service:
  (1) Teeth noted as normal at entry will be service- 
connected if they were filled or extracted after 180 days or 
more of active service.
  (2) Teeth noted as filled at entry will be service- 
connected if they were extracted, or if the existing filling 
was replaced, after 180 days or more of active service.
  (3) Teeth noted as carious but restorable at entry will not 
be service-connected on the basis that they were filled 
during service. However, new caries that developed 180 days 
or more after such a tooth was filled will be service-
connected.
  (4) Teeth noted as carious but restorable at entry, whether 
or not filled, will be service-connected if extraction was 
required after 180 days or more of active service.
  (5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during service.
  (6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.
  (e) The following will not be considered service-connected 
for treatment purposes:
  (1) Calculus;
  (2) Acute periodontal disease;
  (3) Third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; and
  (4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.
  (f) Teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 
180 days or more of active service.

VA's General Counsel has held that having a dental extraction 
performed during service does not constitute dental trauma.  
VAOPGCPREC 5-97 (January 22, 1997).

Analysis

In this case, the veteran does not assert that claimed 
disabilities were incurred in combat.  Thus, 38 U.S.C.A. 
§ 1154(b) is not for application.

The December 2001 and August 2002 VA medical reports show 
that the veteran had upper and lower dentures.

After reviewing the entire claims file, the Board finds that 
the veteran has not presented any competent evidence showing 
that he has a dental disorder for which service-connected 
compensation may be granted.  As noted above, carious teeth, 
replaceable missing teeth, periodontal disease, and calculus 
are not considered to be disabling conditions for 
compensation purposes.  See Simington v. West, 11 Vet. App. 
41, 44 (1998) holding that when a claimant's lost teeth are 
replaceable missing teeth the only issue is whether service 
connection for treatment purposes may be granted.  The Board 
notes that there is no evidence that missing teeth resulted 
from trauma.  The Board also notes that a current jaw or 
nerve disorder is not shown.

Accordingly, the Board concludes that the claim for 
disability compensation for a dental disorder, claimed as a 
dental condition involving surgery to the left jaw and a 
nerve, must be denied.


ORDER

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for enlarged liver and a 
liver condition is denied.

Entitlement to service connection for urinary tract infection 
and kidney disease is denied.

Entitlement to service connection for dental disability for 
compensation purposes, claimed as dental condition involving 
surgery to the left jaw and a nerve, is denied.




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


